Name: Commission Regulation (EEC) No 166/86 of 27 January 1986 on the issue of import licences on 30 January 1986 for sheepmeat and goatmeat products originating in certain non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 21 / 14 Official Journal of the European Communities 28 . 1 . 86 COMMISSION REGULATION (EEC) No 166/86 of 27 January 1986 on the issue of import licences on 30 January 1986 for sheepmeat and goatmeat products originating in certain non-member countries applications have been lodged do not exceed the quan ­ tities provided for in Regulation (EEC) No 3653/85, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 3768/85 (2), Having regard to Council Regulation (EEC) No 3643/85 of 19 December 1985 concerning the import system applicable to certain non-member countries in the sheep ­ meat and goatmeat sector, as from 1986 (3), and in parti ­ cular Article 3 thereof, Whereas Commission Regulation (EEC) No 3653/85 (4) laid down detailed rules for implementing the import system provided for in Regulation (EEC) No 3643/85 ; whereas provision should be made, pursuant to Article 2 (5) of Regulation (EEC) No 3653/85 , for determining the extent to which import licences may be issued in connec ­ tion with applications lodged in respect of the first quarter of 1986 ; Whereas, in cases where the quantities in respect of which licence applications have been lodged exceed the quantities which may be imported pursuant to Article 1 of Regulation (EEC) No 3653/85 , such quantities should be reduced by a single percentage figure in accordance with Article 2 (5) (b) of that Regulation ; Whereas all the licence applications may be granted in cases where the quantities in respect of which licence HAS ADOPTED THIS REGULATION : Article 1 Member States shall , on 30 January 1986, issue the import licences provided for in Regulation (EEC) No 3653/85 and applied for from 1 to 10 January 1986 subject to the following conditions : (a) for products falling within subheading 02.01 A IV a) of the Common Customs Tariff, the quantities applied for, originating :  in Spain, shall be reduced by 93,333 % ,  in other non-member countries, shall be granted in full ; (b) for products falling within subheading 02.01 A IV b) of the Common Customs Tariff, the quantities applied for, originating :  in Chile, shall be granted in full ,  in other non-member countries, shall be granted in full ; (c) for products falling within subheading 01.04 B of the Common Customs Tariff, the quantities applied for, originating in other non-member countries, shall be reduced by 87,5 % . Article 2 This Regulation shall enter into force on 28 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 1986. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 183, 16 . 7 . 1980, p. 1 . (2) OJ No L 362, 31 . 12 . 1985, p. 8 . 0 OJ No L 348 , 24. 12 . 1985, p. 2 . b) OJ No L 348 , 24. 12 . 1985, p. 21 .